Citation Nr: 1034941	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk


INTRODUCTION

The Veteran had active service from August 1955 to August 1957.  
The Veteran also served in the United States Army Reserves from 
August 1957 to July 1961, including a period of active duty for 
training in July 1959.  The Veteran died in May 1982 and the 
appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the New 
York, New York Department of Veterans' Affairs (VA) Regional 
Office (RO) that denied service connection for the cause of the 
Veteran's death.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection had 
not been established for any disability.  

2.  The Veteran was not exposed to herbicides while performing 
active duty for training in July 1959 at Fort Drum, New York.

3.  Lung cancer was not manifested during service or for many 
years following separation from service, and is not shown to be 
causally or etiologically related to service. 

4.  A disability of service origin did not cause, hasten or 
materially and substantially contribute to the Veteran's death.  


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to, by a service-connected disability.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Appellant dated in November 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

Notice in the context of a claim for service connection for the 
cause of the Veteran's death "must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or [her] death; (2) an explanation of the 
evidence and information required to substantiate a [ ] claim 
[for service connection for the cause of the Veteran's death] 
based on a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a [ ]claim [for service connection for the cause of 
the Veteran's death] based on a condition not yet service-
connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

While the notice letters did not provide adequate notice pursuant 
to Hupp, the evidence of record reflects that the appellant was 
provided notice of what is generally necessary to substantiate 
her claim for dependency and indemnity compensation and accrued 
benefits.  In addition, the Board notes that the Appellant had 
actual knowledge of the requirements necessary to substantiate 
her claim for service connection for cause of the Veteran's 
death.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

In the present appeal, although the appellant was provided notice 
of what type of information and evidence was needed to 
substantiate her claim, she was not provided notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.  However, as the Veteran was not service-
connected for any disability at the time of his death and the 
preponderance of the evidence is against the Appellant's claim, 
the absence of such notification by letter is not prejudicial in 
this case.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The appellant 
and her representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced her in the adjudication of her appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the appellant's appeal.  

The appellant contends that the Veteran's lung cancer was a 
result of exposure to herbicide agents.  More specifically, she 
asserts that the Veteran was exposed to Agent Orange while 
performing a period of active duty for training in July 1959 at 
Fort Drum, New York following his period of active duty.

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
current disability must be related to service or to an incident 
of service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
the Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. 
Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as a malignant tumor, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

In addition, the law provides that the Veteran who, during active 
military, naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed during 
such service to certain herbicidal agents (e.g., Agent Orange) 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  If the 
Veteran was exposed to an herbicide agent during service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II diabetes 
colitis or adult-onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutaneous tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchitis, laryngitis 
or trachea) and soft tissue sarcomas, other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. 
§ 3.309(e).  However, as indicated above, notwithstanding the 
foregoing, regulations provide that service connection may also 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  Combee v. Brown, 34 
F. 3d. 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed the record in its entirety and finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death. 

The Board observes that the Veteran died in May 1982.  His death 
certificate lists metastatic lung cancer as the cause of death.  
However, the record shows that the Veteran was not service-
connected for metastatic lung cancer at the time of his death, 
nor had he filed a claim of service connection for that 
disability during his lifetime.  Service treatment records are 
negative for any complaints or findings of lung cancer.  The 
Veteran was not diagnosed as having lung cancer until September 
1981.  The Board must note the lapse of many years between the 
Veteran's separation from service and the first treatment for the 
claimed disorders that caused or contributed to his death.  The 
long time lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As indicated above, for Veterans who served in Vietnam, service 
connection on a presumptive basis for lung cancer based on 
exposure Agent Orange basis is available for under current law.  
38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  "Service in 
the Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 
1187-94 (Fed. Cir. 2008).

However, as the Veteran did not serve in Vietnam, he is not 
automatically presumed to have been exposed to herbicides.  The 
appellant contends that the Veteran was exposed to herbicide 
agents while on active duty for training at Fort Drum.  

In this regard, Department of Defense Records reveal that in the 
summer of 1959, thirteen drums of Agent Orange were sprayed on 
four square miles of Fort Drum.  The Veteran's personnel records 
reveal that the Veteran was on active duty for training at Fort 
Drum in July 1959.  However, the area selected for treatment was 
an impact zone isolated from combat maneuvers, specifically 
described as "an area receiving explosive ordnance."  

The Board finds that the Veteran was not in the herbicide testing 
area since the testing area was described as isolated from combat 
maneuvers and in an area receiving explosive ordnance.  Therefore 
the Board concludes that the Veteran was not exposed to herbicide 
agents during his active duty for training at Fort Drum in July 
1959 as contended by the appellant.  Furthermore, the Veteran's 
service treatment records and personnel files are negative for 
any evidence of exposure to herbicide agents.  Because the 
evidence does not show that the Veteran was not exposed to 
herbicide agents, service connection for cause of death on the 
basis of presumed exposure to herbicides is not warranted.  

In February 2010, a private physician, who had reviewed one of 
the Veteran's medical charts, submitted a letter stating that the 
Veteran's cancer began in his lungs with a diagnosis of 
adenocarcinoma.  The physician opined that the lung cancer was 
likely related to the Veteran's exposure to herbicides.  However, 
there is no indication that the physician had reviewed the entire 
claims folder since there is no evidence of record that the 
Veteran was exposed to herbicide agents.  Furthermore, the Board 
finds the opinion was conclusory in nature.  Since the physician 
provided no rationale, it is a bare conclusion, which has limited 
probative value.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  Consequently, the Board notes that this evidence is 
insufficient to show that the Veteran's cause of death is related 
to his active service.

The Board notes that the VA did not request a medical opinion in 
this case.  However, such an opinion is not warranted as there is 
no evidence of record that indicates the Veteran was exposed to 
herbicide agents, nor is there probative evidence that the 
Veteran's cause of death is otherwise related to his period of 
service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the appellant's claim, and 
it must be denied.


ORDER

Service connection for the cause of the Veteran's death, to 
include as due to herbicide exposure, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


